


Dated 17 September 2009
















OBIO PHARMACEUTICAL HOLDINGS LIMITED










and










OBIO PHARMACEUTICAL (H.K.) LIMITED








































________________________________________







SUB-LICENCE AGREEMENT




________________________________________


























SUB-LICENCE AGREEMENT




THIS AGREEMENT is made the

17th

day of   September

2009.







BETWEEN

:




(1)

OBIO PHARMACEUTICAL HOLDINGS LIMITED whose principal place of business is at
Suite 1201, Tower 2, The Gateway, 25 Canton Road, Tsimshatsui, Kowloon, Hong
Kong ("OPHL"); and




(2)

OBIO PHARMACEUTICAL (H.K.) LIMITED who principal place of business is at Suite
1111, Tower 2, 30 Canton Road, Tsimshatsui, Kowloon, Hong Kong (“OHK”).







WHEREAS :




(A)

Pursuant to an Exclusive Licence Agreement dated 19 September 2006, OPHL has
been granted from Walcom (defined below) a limited exclusive licence of the
Licensed Patents (defined below) insofar as they relate to the Field (defined
below), with the right to grant sub-licences.




(B)

OPHL has agreed to grant to OHK, and OHK has agreed to accept, a limited
exclusive sub-licence of the Licensed Patents for research and product
development in the field of Antiviral Drugs (defined below) in accordance with
the provisions of this Agreement.







IT IS HEREBY AGREED :




1.

DEFINITIONS AND INTERPRETATION




1.1

In this Agreement, including its Recitals and the Schedules, unless the context
otherwise requires :




"Antiviral Drugs"

means a class of medication used specifically for treating viral infections;

“Antiviral Drugs

 Products”

means any and all products that are produced by, or services that are provided
by, OHK relating to Antiviral Drugs, with the benefit of the Licensed Patents,
whether within or outside of the scope of any of the claims of the Licensed
Patents or Sub-Licensee Inventions;





1











"Approval Term"

means three (3) years from the date of filing of an application for FDA
Approval, and any extension thereof in accordance with Clause 2;

"Associated Company"

means any business entity in which any of OPHL or OHK, as the case may be,
directly or indirectly controls, or any business entity under the common control
of the same holding company or ultimate holding company of OPHL or OHK, but any
business entity shall be deemed an Associated Company only for as long as such
control exists (control herein shall mean holding more than thirty per cent,
(30%) of the shares entitled to vote at any general meeting);

“Business Day”

means any day on which banks are generally open for business in Hong Kong
(excluding Saturday);

"Effective Date"

means the date of creation or date immediately prior to the filing of any patent
application (whichever is the later) in respect of the particular patent to
which the effective date is applicable;

“Exclusive Licence

 Agreement”

means the Exclusive Licence Agreement dated 19 September 2006, pursuant to which
OPHL has been granted from Walcom a limited exclusive licence of the Licensed
Patents insofar as they relate to the Field;

“Existing Inventions”

means the inventions claimed and described within the Patent Applications and as
briefly described in Schedule 2;

"FDA"

means the United States Food and Drugs Administration, or the national
equivalent of the United States Food and Drugs Administration in any other
developed country that has food and drug standards at an equivalent level, or
higher, as the United States;

"FDA Approval"

means the registered certification or other approval that is issued by the FDA
confirming that the products and services that are to be the Antiviral Drugs
Products satisfy the FDA's health, safety and other regulatory requirements
rendering them suitable for human application or consumption;

“Field”

means direct human application or direct human consumption of the Existing
Inventions and Improvement Inventions whether by injection, ingestion or
insertion;

“Hong Kong”

means the Hong Kong Special Administrative Region of The People’s Republic of
China;





2











“Improvement Inventions”

means any developments, discoveries, advancements, modifications, improvements,
continuations, continuations in part, extensions, reissues and/or divisions of
the Existing Inventions which may arise as a result of the research and
development of the Existing Inventions and any previous Improvement Inventions;

"Information"

means any information including without limitation that contained in documents
or data contained in identifiable databases, such documents and databases being
in the possession and control of OPHL, existing as of the date hereof and
hereafter which may be relevant to the development, production or exploitation
of the Intellectual Property Rights in the possession, control or knowledge of
the relevant party and which is of a confidential nature;

"Initial Term"

means the period commencing on the date of this Agreement and ending on 19
September 2011, and any extension thereof in accordance with Clause 2;

"Intellectual

Property Rights"

means any rights, including Information, pertaining to patents, know-how,
confidential information, trade secrets, copyrights and the goodwill associated
therewith and all rights or forms of protection of an equivalent or similar
effect (whether registered or unregistered) which may subsist anywhere in the
world;

"Licensed Patents"

means the Existing Inventions and any Improvement Inventions and patents
therefor;

“Net Sales Value”

means the invoiced price of the Antiviral Drugs Products sold by OHK in arm’s
length transactions exclusively for money or, where the sale is not at arm’s
length or exclusively for money, the price that would have been so invoiced if
it had been at arm’s length, after deduction of normal trade discounts actually
granted and any credits actually given, and, provided the amounts are separately
charged on the relevant invoice, less any separately identified and invoiced
costs of packaging, insurance, carriage and freight, any value added tax or
other sales tax, and any import duties or similar applicable government levies;

“Patent Applications”

means the applications for patents in any country, short particulars of which
are set out in Schedule 1 hereto, and including any divisions, continuations or
international or national extensions thereof;





3











"Sales Term"

means ten (10) years from the date of issuance of FDA Approval of the Antiviral
Drugs Products or legal sale of the Antiviral Drugs Products (in the event FDA
Approval is not required) or until OHK no longer produces or provides the
Antiviral Drugs Products, whichever is the shorter period;

"Sub-Licensee Inventions"

means any and all inventions relating to Antiviral Drugs, whether or not patents
are applied for or registered, by OHK or any Associated Company as a result of
OHK's or any Associated Company's research and development of the Licensed
Patents following granting of this sub-licence;

"Territory"

means worldwide;

“Walcom”

means Walcom Bio-Chemicals Industrial Limited, Walcom Animal Science (I.P.)
Limited, Walcom Animal Science (I.P.2) Limited, Walcom Animal Science (I.P.3)
Limited, Walcom Animal Science (I.P.4) Limited and Walcom Animal Science (I.P.5)
Limited; and

“HK$” or

“Hong Kong Dollars”

means the lawful currency of Hong Kong.




1.2

Headings are inserted for convenience only and shall be ignored in construing
this Agreement.  Any reference to Recitals and Clauses or the Schedules is a
reference to the recitals and clauses of, and the schedules to this Agreement.




1.3

Any reference to a statutory provision shall include a reference to that
provision as amended or re-enacted from time to time.




1.4

Unless otherwise defined or unless the context or subject matter otherwise
requires, any reference to parties to this Agreement shall include their
respective permitted assignees and successors.




1.5

The singular includes the plural and vice versa, words importing gender or the
neuter include both genders and the neuter.




1.6

Any reference to this Agreement or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as it may have been, or may be, amended, varied, novated
or supplemented.











4
















2.

LICENSED RIGHTS




2.1

In consideration of the payment of royalties in accordance with Clause 5 and the
undertakings given by OHK herein, with effect from the Effective Date OPHL
hereby grants to OHK, subject to the provisions of this Agreement, a limited
exclusive sub-licence of the Licensed Patents insofar as they relate to
Antiviral Drugs only for the Initial Term, to develop and use the Existing
Inventions only in the Field relating to Antiviral Drugs, and to manufacture,
use and sell or supply and offer to provide the Antiviral Drugs Products in the
Territory.




2.2

If OHK has failed to apply for FDA Approval of the Antiviral Drugs Products
within the Initial Term, OPHL shall deem OHK as unlikely to do so, and this
Agreement shall, without prejudice to Clause 7, be terminated at the end of the
Initial Term; unless OHK can prove to the reasonable satisfaction of OPHL, and
subject to Walcom's approval, that the progress of OHK's research and
development has reached a satisfactory stage having regard to the financial and
other resources committed by OHK to such research and development, and which
shall be of a level and standard that OPHL could reasonably expect from a
sophisticated and developed company engaged in equivalent research and
development.




2.3

In the event that OHK is notified by OPHL that an extension of this Agreement
beyond the Initial Term has been granted, this Agreement shall be extended for a
period as specified by OPHL and the parties shall review the status again after
such extension; whereupon the provisions of Clause 2.2 and this Clause 2.3 shall
apply.




2.4

Upon OHK applying for FDA Approval within the Initial Term (whether as
originally granted or extended in accordance with Clause 2.3), the sub-licence
granted in Clause 2.1 above shall be deemed granted for the Approval Term.  If
OHK has failed to secure FDA Approval of the Antiviral Drugs Products within the
Approval Term, OPHL shall deem OHK as unlikely to do so, and this Agreement
shall, without prejudice to Clause 7, be terminated at the end of the Approval
Term; unless OHK can prove to the reasonable satisfaction of OPHL, and subject
to Walcom's approval, that the progress of the FDA Approval application has
reached a satisfactory stage having regard to the nature of any issues raised by
the FDA, OHK's responses to the same and/or ability to respond, and which shall
be of a nature that OPHL is satisfied can





5







reasonably be expected to result in the issuance of FDA Approval.  The
provisions of Clause 2.3 shall thereupon apply as if references to the "Initial
Term" and "Clause 2.2" were replaced by the "Approval Term" and "Clause 2.4",
respectively.




2.5

If OHK is able to secure the issuance of FDA Approval for the products that are
Antiviral Drugs Products within the Approval Term, the sub-licence granted in
Clause 2.1 above shall be deemed granted for the Sales Term, subject to the
terms and conditions of this Agreement.




2.6

If OHK is able to produce Antiviral Drugs Products that can be legally sold
without FDA Approval, the sub-license granted in Clause 2.1 above shall be
deemed granted for the Sales Term, subject to the terms and conditions of this
Agreement.  Any renewal of the Sales Term shall be subject to further
negotiation.




2.7

Pending the grant of a patent on the relevant Licensed Patents, OHK shall not
use or exercise any invention thereof in any manner likely to give a ground for
invalidity of an unprotected invention until OPHL notifies OHK that it is
satisfied that the relevant Licensed Patents in respect of the subject invention
will not need to be refiled or that no cognate application will need to be filed
in order to properly protect the invention in the light of any development
thereof.




2.8

OHK acknowledges that the sub-licence granted herein does not give OHK any
rights whatsoever to conduct research or to develop or produce goods or to offer
services in respect of the Licensed Patents other than in the Field relating to
Antiviral Drugs, and all other rights in the Licensed Patents in the Field are
reserved to OPHL or Walcom and (without limiting the foregoing) OPHL and/or
Walcom are entitled to, and shall, exploit the Licensed Patents, including by
the appointment of licensees or sub-licensees, in all other applications or
potential applications of the Licensed Patents outside of the Field or not
relating to Antiviral Drugs.







3

INFORMATION AND IMPROVEMENTS BY OPHL




3.1

In furtherance of the rights granted herein, OPHL shall :




(a)

supply OHK with such documents or drawings in the possession and control of OPHL
and containing technical information, including the Information, relevant to the
Existing Inventions as OHK may reasonably request; and





6










(b)

authorize OHK to use such documents, drawings and technical information in
accordance with the provisions of this Agreement.




3.2

During the continuation of this Agreement, OPHL shall as soon as practicable
notify OHK in writing and provide reasonable details to OHK of any Improvement
Inventions received from Walcom by OPHL, or discovered by OPHL or its Associated
Companies following research and development of the Existing Inventions, that
may possibly have application in the Field relating to Antiviral Drugs; and such
Improvement Inventions shall be deemed sub-licensed to OHK herein.




3.3

For the avoidance of doubt, in so far as any possible Improvement Invention is
potentially capable of being patented by OPHL or Walcom, the obligation to
notify OHK of any such Improvement Invention shall not arise until OPHL or
Walcom has filed such patent application or applications as it is advised, for
the field of application in question, and until after OPHL or Walcom has fully
researched and explored the same Improvement Invention in relation to its
application in fields (other than the Field relating to Antiviral Drugs) other
than the specific field for which a patent application or applications has or
have been filed, and such patent application or applications in such other
fields of application (other than the Field relating to Antiviral Drugs) have
been filed.







4

IMPROVEMENTS, PATENT APPLICATIONS AND FDA APPROVAL BY OHK




4.1

It is a condition precedent to this Agreement that with the benefit of the
sub-licence granted pursuant to this Agreement, OHK shall engage in research and
development in the Field relating to Antiviral Drugs, with the intention of
producing marketable goods and/or providing services for human application and
developing markets for the Antiviral Drugs Products, and such research and
development will commence within six (6) months of the date of this Agreement.




4.2

Following such research and development by OHK in the Field relating to
Antiviral Drugs, and given the nature of the Existing Inventions, it is possible
that the Antiviral Drugs Products and/or the final products produced by OHK
and/or the services provided by OHK may not be recognizable as having originated
from the Licensed Patents.  Notwithstanding this, OHK recognizes that OPHL
and/or Walcom have





7







undertaken years of research and development to reach the stage of the Existing
Inventions and that OHK is commercially and financially placed to a significant
advantage by having the benefit of the sub-licence granted herein.  If OHK is
successful in producing the Antiviral Drugs Products in whatever format or
formulation, OHK will not attempt to avoid the payment of royalties pursuant to
this Agreement or to deny that such Antiviral Drugs Products were created with
the benefit of the Licensed Patents.




4.3

OHK irrevocably undertakes to:




(a)

inform OPHL in writing of all technical information concerning the Existing
Inventions and any Improvement Inventions that become known to OHK or its
Associated Companies;




(b)

to supply OPHL with any documents or drawings and explanatory materials relevant
to the Existing Inventions and any Improvement Inventions that become known to
OHK or its Associated Companies;




(c)

with effect from the date of this Agreement, and on every twelve (12) months
anniversary thereafter, OHK shall provide to OPHL a detailed report in writing
of the nature and extent of the research and development undertaken by OHK or
its Associated Companies in the Field relating to Antiviral Drugs, together with
the results of such research and development, and including any Sub-Licensee
Inventions, and any proposed activities for the following twelve (12) month
period;




(d)

provide OPHL with copies of any FDA Approval applications and correspondences
received from the FDA and any other authority involved in the approval process
for the Antiviral Drugs Products; and




(e)

confirm the identity of the company (whether OHK or any of its Associated
Companies) undertaking the activities reported above.




4.4

Following such report, OHK shall provide such information and documentation as
may reasonably be requested in writing by OPHL or Walcom, provided always that
OHK shall not consider such a request to be unreasonable on the grounds of it
being confidential information.  








8







4.5

Subject to Clause 6 below, insofar as any Sub-Licensee Inventions discovered by
OHK or its Associated Companies are identified by OPHL or Walcom as having
potential application outside of the Field or not relating to Antiviral Drugs,
OPHL and Walcom shall be free to use such Sub-Licensee Inventions as they apply
in the Field relating to Antiviral Drugs for their own purposes and benefit for
exploitation outside of the Field or not relating to Antiviral Drugs, and OHK
hereby grants, and shall procure, without prejudice to Clause 6.1 below, that
its Associated Companies grant, to OPHL and/or Walcom an exclusive perpetual
royalty-free license in respect of any such Sub-Licensee Inventions as they
apply in the Field relating to Antiviral Drugs, with the right to sub-license,
for exploitation outside of the Field or not relating to Antiviral Drugs. OPHL
or Walcom shall be entitled to call upon OHK to record such license against any
patents registered by OHK.




4.6

For the avoidance of doubt, upon the operation of Clause 4.5 above, if OPHL or
Walcom is able to develop the Sub-Licensee Inventions for application outside of
the Field or not relating to Antiviral Drugs, and they or any one of them file
patent applications in respect of such developments, all right and title in such
developments and the patent applications filed by OPHL or Walcom arising out of
the Sub-Licensee Inventions shall be vested in OPHL or Walcom, as the case may
be.




4.7

Within sixty (60) days after the end of each calendar year, OHK shall provide
OPHL with a report in writing detailing the progress made and steps taken during
the calendar year in:




(a)

developing the Licensed Patents in order to facilitate their commercial
exploitation in the Field relating to Antiviral Drugs; and




(b)

promoting and marketing the Antiviral Drugs Products (when applicable).




4.8

OPHL is entitled to disclose to Walcom all such information, documentations,
drawings and materials as received from OHK under this Clause 4.







5

ROYALTIES




5.1

OHK shall pay to OPHL a royalty of six per cent (6%) of the Net Sales Value of
all Antiviral Drugs Products sold by OHK.








9







5.2

Royalties due under this Agreement shall be paid for each quarter year ending on
31 March, 30 June, 30 September and 31 December, in respect of sales of
Antiviral Drugs Products made during such quarter and within thirty (30) days of
the end of the quarter in question.




5.3

OHK shall send to OPHL at the same time as each royalty payment is made in
accordance with Clause 5.2, a statement setting out, in respect of each
territory or region in which Antiviral Drugs Products are sold, the types of
Antiviral Drugs Products sold, the quantity of each type sold, and the total Net
Sales Value in respect of each type, expressed both in local currency and Hong
Kong dollars and showing the conversion rate used, during the period to which
the royalty payment relates.




5.4

OHK shall keep at its normal place of business for a period of six (6) years
detailed and up to date records and accounts showing the quantity, description
and value of Antiviral Drugs Products sold by it, and the amount of revenues
received by OHK in respect of Antiviral Drugs Products on a country by country
basis, and being sufficient to ascertain the royalties due under this Agreement.




5.5

OHK shall make such records and accounts available, on reasonable notice, for
inspection during business hours by an independent auditor nominated by OPHL or
Walcom for the purpose of verifying the accuracy of any statement or report
given by OHK to OPHL under this Clause 5.  The auditor shall be required to keep
confidential all information learnt during any such inspection, and to disclose
to OPHL and Walcom only such details as may be necessary to report on the
accuracy of OHK’s statement or report. OPHL or Walcom, as the case may be, shall
be responsible for the auditor’s charges unless the auditor certifies that there
is an inaccuracy of more than five per cent (5%) in any royalty statement, in
which case OHK shall pay its charges in respect of that inspection.




5.6

All sums due under this Agreement :




(a)

are exclusive of value added tax or any other taxes, charges or duties which
where applicable will be paid by OHK to OPHL in addition;




(b)

shall be paid in Hong Kong Dollars by cheque made payable to the person or
persons designated by OPHL or irrevocable, confirmed letter of credit drawn on a
Hong Kong bank, and in the case of sales received by OHK in a currency other
than Hong Kong dollars, the royalty shall be calculated in such other





10







currency and then converted into the equivalent Hong Kong Dollars at the buying
rate of such other currency as quoted by the Hong Kong and Shanghai Banking
Corporation Limited in Hong Kong as at the close of business on the last
Business Day of the quarterly period with respect to which the payment is made;




(c)

shall be made without deduction of income tax or other taxes, charges or duties
that may be imposed, except insofar as OHK is required to deduct the same to
comply with applicable laws.  The parties hereto shall co-operate and take all
steps reasonably and lawfully available to them, at the expense of OHK, to avoid
deducting such taxes and to obtain double taxation relief.  If OHK is required
to make any such deduction it shall provide OPHL with such certificates or other
documents as it can reasonably obtain to enable OPHL to obtain appropriate
relief from double taxation of the payment in question; and




(d)

shall be made by the due date, failing which OPHL may charge interest on any
outstanding amount on a daily basis at a rate equivalent to three per cent (3%)
above the Hong Kong and Shanghai Corporation Limited best lending rate then in
force.




5.7

If at any time during the continuation of this Agreement OHK is prohibited from
making any of the payments required hereunder by a governmental authority in any
country then OHK will within the prescribed period for making the said payments
in the appropriate manner use its best endeavours to secure from the proper
authority in the relevant country permission to make the said payments and will
make them within seven (7) days of receiving such permission.  If such
permission is not received within thirty (30) days of OHK making a request for
such permission then, at the option of OPHL, OHK shall either:




(a)

deposit the royalty payments due in the currency of the relevant country in a
bank account designated by OPHL within such country; or




(b)

pay such royalty payments to an associated company of OPHL designated by OPHL
and having offices in the relevant country designated by OPHL; or




(c)

pay OPHL out of its own funds the Hong Kong Dollar equivalent to the sums due to
OPHL.








11







5.8

OHK agrees that if at any time during the continuation of this Agreement OHK is
called upon by Walcom to pay royalties, that are due from OHK to OPHL under this
Clause 5, to Walcom due to breaches of the Exclusive Licence Agreement by OPHL,
OHK shall duly comply with Walcom's request and provide any other information
reasonably requested by Walcom. OHK shall also provide OPHL with written notice
setting out details of such request by Walcom and all OHK's payments to Walcom.







6

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS




6.1

All legal and beneficial rights of ownership, title and other interests,
including Intellectual Property Rights, in the Licensed Patents belong to OPHL
or Walcom, and all Intellectual Property Rights in any Improvement Inventions
outside of the Field or not relating to Antiviral Drugs, including those
discovered by OHK, shall belong to OPHL or Walcom.




6.2

Without prejudice to Clause 6.1 above, all legal and beneficial rights of
ownership, title and other interests, including Intellectual Property Rights, in
the Sub-Licensee Inventions shall be vested in OHK.







7.

DURATION AND TERMINATION




7.1

This Agreement and the sub-licence granted hereunder shall come into effect from
the date of this Agreement and unless terminated earlier in accordance with this
Clause 7, shall continue in force subject to and in accordance with Clause 2.




7.2

This Agreement shall terminate automatically on the termination of the Exclusive
Licence Agreement for whatever reason. In such a case, and if there is any
matter under this Agreement which needs to be dealt with after termination, OHK
shall revert to OPHL as well as Walcom.




7.3

OPHL may terminate this Agreement upon thirty (30) days prior written notice if
performance of its terms by OPHL would be contrary to the provisions of any
applicable law or the rules or regulations of any stock exchange or other
regulatory body, as binding on OPHL (or any company within the group of
companies of which such OPHL is a member).








12







7.4

Without prejudice to any other right or remedy it may have, either party may
terminate this Agreement at any time by notice in writing to the other party,
such notice to take effect as specified in the notice :




(a)

if the other party is in breach of this Agreement and, in the case of a breach
capable of remedy within thirty (30) days, the breach is not remedied within
thirty (30) days of the other party receiving written notice specifying the
breach and requiring its remedy; or




(b)

if the other party becomes insolvent, or if an order is made or a resolution is
passed for the winding up of the other party, or if an administrator,
administrative receiver or receiver is appointed in respect of the whole or any
part of the other party’s assets or business, or if the other party makes any
composition with its creditors or takes or suffers any similar or analogous
action in consequence of debt or if there is a change in the ownership or
control, direct or indirect, of shares carrying more than fifty per cent (50%)
of the voting rights attaching to the issued share capital of OHK.




7.5

Upon termination of this Agreement for any reason:




(a)

OHK shall forthwith pay to OPHL any outstanding amount payable by OHK to OPHL
pursuant to this Agreement;




(b)

OHK shall be entitled to sell, use or otherwise dispose of (subject to payment
of royalties under Clause 5) any unsold or unused stocks of the Antiviral Drugs
Products for a period of three (3) months following the date of termination;




(c)

subject to paragraph (b) above, OHK shall no longer be licensed to use or
otherwise exploit in any way, either directly or indirectly, the Licensed
Patents;




(d)

subject to paragraph (b) above, OHK shall consent to the cancellation of any
sub-licence granted to it, or of any registration of it in any register, in
relation to any of the Licensed Patents;




(e)

OPHL and Walcom shall continue to have the benefit of the license granted in
Clause 4.5; and





13










(f)

subject as provided in this Clause 7.5 and except in respect of any accrued
rights, neither party shall be under any further obligation to the other.







8.

WARRANTIES




8.1

OPHL warrants and undertakes that :




(a)

it has not, and will not do nor agree to do during the continuation of this
Agreement, granted or agreed to grant any rights in the Licensed Patents in the
Field relating to Antiviral Drugs; and




(b)

it will not during the continuation of this Agreement develop and use the
Licensed Patents in the Field relating to Antiviral Drugs nor produce, sell,
supply or offer to provide products or services in the Field relating to
Antiviral Drugs.




8.2

OHK warrants and undertakes that it shall :




(a)

ensure that all of the Antiviral Drugs Products marketed by it are of
satisfactory quality and comply with all applicable laws and regulations;




(b)

mark or cause to be marked in a legible manner on some conspicuous part of the
Antiviral Drugs Products (or if this is not possible, on the packaging of the
Antiviral Drugs Products) words indicating, as applicable, either that patent
applications have been applied for or patent applications have been granted in
respect of the Antiviral Drugs Products and giving the relevant patent
application number(s) or patent number(s);




(c)

not carry out any illegal, deceptive, or unethical practices, whether or not
they are to the disparagement of the Licensed Patents for OPHL or Walcom, or any
other practices which may be detrimental to the Licensed Patents, OPHL, Walcom
or to the public interest;




(d)

take all such steps as necessary to protect the Intellectual Property Rights in
the Licensed Patents and the Sub-Licensee Inventions;








14







(e)

not challenge OPHL's or Walcom's ownership rights, Intellectual Property Rights
or any other rights in the Licensed Patents, or their rights in the Sub-Licensee
Inventions granted herein;




(f)

not engage, directly or indirectly, save for the rights granted herein, in
research and development and manufacture of any products with the benefit of the
Licensed Patents, in areas outside of the Field or not relating to Antiviral
Drugs, and will not assist or procure any third party to be engaged in the same;
and




(g)

not infringe the Intellectual Property Rights or other rights of any third party
in furtherance of its research and development in the Field relating to
Antiviral Drugs.




8.3

Each of OHK and OPHL acknowledges that, in entering into this Agreement, it does
not do so in reliance on any representation, warranty or other provision except
as expressly provided in this Agreement, and any conditions, warranties or other
terms implied by statute or common law are excluded from this Agreement to the
fullest extent permitted by law.




8.4

Without limiting the scope of Clause 8.3, nothing in this Agreement or the
sub-licence granted hereunder shall be construed :




(a)

as a representation or warranty that the Licensed Patents or any of them will
proceed to grant;




(b)

as a representation or warranty that the activities licensed hereunder or any of
them are not infringements of any intellectual property rights of any third
party; or




(c)

as a representation or warranty that the Existing Inventions or any other
information communicated by OPHL to OHK under or in connection with this
Agreement will produce Antiviral Drugs Products of satisfactory quality or fit
for the purpose for which OHK intended.




8.5

To the extent legally permissible, OPHL hereby excludes liability to OHK for any
and all loss or damage of any kind howsoever caused, including loss of profits
or other





15







consequential or special loss, arising from OHK's use of or inability to use the
Licensed Patents.







9.

CONFIDENTIALITY




9.1

OHK shall not use the name of OPHL or Walcom or any of their employees in any
public relations activities or other activities without OPHL's or Walcom's prior
written consent.




9.2

OHK further acknowledges that any unauthorized disclosure by OHK regarding the
Licensed Patents to any third party is likely to cause irreparable damage and
competitive disadvantage to OPHL and Walcom.  In the event of any unauthorized
disclosure to any third party, OHK will take any and all necessary steps to
secure the return of any and all materials that have been provided to such third
party and to mitigate the loss and damage that may have been caused to OPHL
and/or Walcom.




9.3

OHK shall not use, divulge or communicate to any person (other than as permitted
by this Agreement or with the prior written authority of OPHL) and shall keep
confidential at all times, the Information relating to the Licensed Patents and
shall use its best endeavours to prevent the unauthorised publication or
disclosure of such Information. Notwithstanding the foregoing, OHK may disclose
such Information to its employees who are directly involved with the development
of the Antiviral Drugs Products, provided that such employees are first required
to sign a confidentiality undertaking not to disclose or use such Information
for purposes outside of their employment.




9.4

OHK shall also ensure that its employees are aware of and comply with the
confidentiality provisions in this Agreement and OHK shall indemnify OPHL and
Walcom against any loss or damage which OPHL or Walcom may sustain as a result
of any breach of confidence by OHK or its employees.




9.5

Clause 9.2 shall not apply to any Information relating to the Licensed Patents
which:




9.5.1

is in or has entered the public domain otherwise than as a result of publication
or disclosure by OHK;








16







9.5.2

was previously known to OHK without breach of any duty of confidence (whether
contractual or otherwise) or other than as a result of disclosure by OPHL;




9.5.3

was rightfully obtained by OHK from a third party without there being a duty of
confidence; or




9.5.4

is required to be disclosed by law, but only to the extent and for the purpose
of such disclosure, and provided OHK first gives OPHL not less than fourteen
(14) days prior written notice of the legal obligation to give disclosure.







10.

INFRINGEMENT AND THIRD PARTY RIGHTS




10.1

OHK shall as soon as it becomes aware thereof give OPHL full particulars in
writing of any use or proposed use by any other person, firm or company of any
goods or processes which amounts or might amount to infringement of the Licensed
Patents or the Sub-Licensee Inventions.




10.2

If OHK becomes aware that any other person, firm or company alleges that the
Licensed Patents or the Sub-Licensee Inventions are invalid or that use of the
Licensed Patents or Sub-Licensee Inventions infringes any rights of another
party or that the Licensed Patents or Sub-Licensee Inventions can be challenged
or are challenged as to validity, OHK shall immediately give OPHL full
particulars in writing thereof and shall make no comment or admission to any
third party in respect thereof.




10.3

OHK shall allow OPHL and/or Walcom to have the conduct of all proceedings
relating to the Licensed Patents. OPHL and/or Walcom shall in their sole
discretion decide what action if any to take in respect of any infringement or
alleged infringement of the Licensed Patents or any other claim or counterclaim
brought or threatened in respect of the use or registration of the Licensed
Patents.  OHK shall not be entitled to bring any action for infringement of the
Licensed Patents and neither OPHL nor Walcom shall be obliged to bring or defend
any proceedings in relation to the Licensed Patents if they decide in their sole
discretion not to do so.




10.4

OHK will at the request of OPHL or Walcom give full cooperation to them in any
action, claim or proceedings brought or threatened in respect of the Licensed
Patents.





17










10.5

The above provisions shall also apply to OHK and the Sub-Licensee Inventions as
if references to OPHL above are references to OHK, and vice versa; save that OHK
shall be obliged to take action at its own cost against infringers of the
Sub-Licensee Inventions.




10.6

If any warning letter or other notice of infringement is received by a party
hereto or legal suit or other action is brought against a party hereto, alleging
infringement of third party rights in the manufacture, use or sale or offer of
any Antiviral Drugs Products or use of any Existing Inventions or Sub-Licensee
Inventions, that party shall promptly provide full details to the other party,
and the parties hereto shall discuss the best way to respond.




10.7

OHK shall defend such suits relating to the Sub-Licensee Inventions and shall
have the right to settle with such third party, provided that if any action or
proposed settlement involves the making of any statement, express or implied,
concerning the validity of any Licensed Patents, the consent of OPHL must be
obtained before taking such action or making such settlement.




10.8

Each of OPHL and OHK undertakes to the other that they will not pursue the other
for infringement of any patent rights in respect of which the other is licensed
pursuant to this Agreement, provided always that the terms of this Agreement
have been complied with.  For the avoidance of doubt, the non-payment of the
royalties due pursuant to clause 5 may render OHK's sales of the Antiviral Drugs
Products an infringement of OPHL's and Walcom's rights, and in the absence of
royalties being paid OPHL and Walcom shall be entitled to threaten and pursue
infringement claims.







11.

INDEMNITY




OHK shall fully indemnify OPHL and Walcom against any claims, actions, loss,
damages, costs or expenses (on a full indemnity basis) which are made against or
incurred by OPHL or Walcom as a result of any claim or threatened claim
concerning the Sub-Licensee Inventions or the use by OHK of the Licensed Patents
or otherwise in connection with the manufacture, use or sale of or offer of or
any other dealing in any of the Antiviral Drugs Products by OHK.











18







12.

NOTICES




12.1

Any notice to be given under this Agreement shall be in writing and shall be
sent by mail, or by fax (confirmed by mail), to the address of the other party
hereto set out at the head of this Agreement, or to the relevant fax number set
out below, or such other address or fax number as that party may from time to
time notify to the other party in accordance with this Clause 12.  The addresses
and fax numbers of the parties hereto are as follows :




OPHL

Obio Pharmaceutical Holdings Limited

Address :

Suite 1201, Tower 2, The Gateway,

25 Canton Road, Tsimshatsui, Kowloon, Hong Kong

Fax number:

2721 5334

For the attention:

Mr. Francis CHI




OHK

Obio Pharmaceutical (H.K.) Limited

Address :

Suite 1111, Tower 2, Silvercord, 30 Canton Road,

Tsimshatsui, Kowloon, Hong Kong

Fax number:

2721 5334

For the attention:

Mr. Kin Chung CHENG




13.2

Notices sent as above shall be deemed to have been received three (3) Business
Days after the day of posting in the case of mail, or on the next working day
after transmission (in the case of fax messages, but only if a transmission
report is generated by the sender’s fax machine recording a message from the
recipient’s fax machine, confirming that the fax was sent to the number
indicated above and confirming that all pages were successfully transmitted).







14.

GENERAL PROVISIONS




14.1

Each of the parties hereto agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary or reasonably desirable to implement and/or give effect to this
Agreement and the transactions contemplated by it.








19







14.2

Any right, power or remedy expressly conferred upon any party under this
Agreement shall be in addition to, not exclusive of, and without prejudice to
all rights, powers and remedies which would, in the absence of express
provision, be available to it, and may be exercised as often as such party
considers appropriate.




14.3

No failure, relaxation, forbearance, indulgence or delay of any party in
exercising any right or remedy provided by law or under this Agreement shall
affect the ability of that party subsequently to exercise such right or remedy
or to pursue any other rights or remedies, nor shall such failure or delay
constitute a waiver or variation of that or any other rights or remedy.  No
single or partial exercise of any such right or remedy shall preclude any other
or further exercise of it or the exercise of any other right or remedy.




14.4

The parties hereto intend that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought.  If any particular provision or
part of this Agreement shall be held to be invalid or unenforceable, then such
provision shall (so far as invalid or unenforceable) be given no effect and
shall be deemed not to be included in this Agreement, but without invalidating
any of the remaining provisions of this Agreement.




14.5

No variation of any of the terms of this Agreement shall be effective unless
such variation is made in writing and signed by or on behalf of each of the
parties hereto.




14.6

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.  OHK shall not
take any steps to assign, transfer, charge or otherwise deal with all or any of
its rights and/or obligations under or pursuant to this Agreement without the
prior written consent of OPHL.




14.7

OHK shall not make any press or other public announcement concerning any aspect
of this Agreement, or make any use of the name of OPHL or Walcom in connection
with or in consequence of this Agreement, without the prior written consent of
OPHL.




14.8

This Agreement, including its Schedules, sets out the entire agreement between
the parties hereto relating to its subject matter and supersedes all prior oral
or written agreements, arrangements or understandings between them relating to
such subject





20







matter.  The parties hereto acknowledge that they are not relying on any
representation, agreement, term or condition which is not set out in this
Agreement.




14.9

None of the parties shall act or describe itself as the agent of the other, nor
shall it make or represent that it has authority to make any commitments on the
other’s behalf.




14.10

Nothing in this Agreement shall constitute or be deemed to constitute a
partnership between the parties.







15.

GOVERNING LAW AND JURISDICTION




This Agreement (together with all documents referred to in it) shall be governed
by and construed and take effect in accordance with the laws of Hong Kong (which
each of the parties hereto considers to be suitable to govern the international
commercial transactions contemplated by the agreement).  Each of the parties
irrevocably submits to the non-exclusive jurisdiction of the courts of Hong Kong
for the determination of any question, dispute, suit, action or proceedings
arising out of or in connection with this Agreement.





21










SCHEDULE 1




Patent Applications

Applicant

Type of Patent

Walcom Animal Science (I.P.) Limited

Dairy cow feed invention

Walcom Animal Science (I.P.2) Limited

Cysteamine-containing composition invention

Walcom Animal Science (I.P.3) Limited

Feed for fish and use thereof

Walcom Animal Science (I.P.4) Limited

Antibodies to Adipose Tissues

Walcom Animal Science (I.P.5) Limited

Poultry feed invention










Walcom Animal Science (I.P.) Limited




Title

Country Filed

Filing Date

Application No.

Dairy cow feed and the use thereof

UK

19 Sep 2001

0122610.9

 

 

 

 

Cow feed containing cysteamine

Hong Kong

20 Aug 2003

03105970.0

 

 

 

 

Composition with multiple uses for dairy animals

Thailand

9 Dec 2002

078685

Malaysia

12 Dec 2002

PI 20024662

 

 

 

 

Composition comprising cysteamine for improving lactation in dairy animals
















PCT

18 Sep 2002

PCT/EP02/10518

Japan

18 Mar 2004

2003-528535

Canada

18 Mar 2004

2,460,885

Brazil

18 Mar 2004

PI 0.212.596-0

Mexico

18 Mar 2004

PA/a/2004/002594

South Korea

18 Mar 2004

10-2004-7003985

India

05 Apr 2004

00866/DELNP/2004

New Zealand

06 Apr 2004

532176

Europe

08 Apr 2004

02798740.3

Australia

15 Apr 2004

2002333863

Russia

16 Apr 2004

2004111667

USA

24 Jun 2004

10/489,700

PRC

14 May 2004

02822635.6

New Zealand

16 Sep 2005

542437

Australia

---

---

 

Philippines

16 Sep 2002

1-2002-000662

 

Taiwan

18 Sep 2002

91121350










22










Walcom Animal Science (I.P.2) Limited




Title

Country Filed

Filing Date

Application No.

Composition for promoting growth in animals containing cysteamine or its salts
and the use of the same

PRC

13 Dec 2000

00132107.2

 

 

 

 

Composition for

Regulating animal growth, method of manufacture and use thereof

PCT

12 Dec 2001

PCT/EP01/14628

 

Philippines

7 Aug 2002

1-2002-500027

 

EPO

21 May 2003

01986869.4

Australia

27 May 2003

38425/02

 

Brazil

11 Jun 2003

PI 0116076-1

 

Canada

09 Jun 2003

2,431,250

Indonesia

11 Jun 2003

W00 2003 01134

India

19 May 2003

00768/DELNP/2003

North Korea

28 May 2003

03-1491

South Korea

13 Jun 2003

2003-7007909

Mexico

28 May 2003

PA/a/2003/004,764

New Zealand

23 May 2003

526076

Russian Federation

11 Jul 2003

2003121238

Ukraine

11 Jul 2003

2003076521

USA

6 Jul 2004

10/885,261

Vietnam

20 May 2003

1-2003-00450

South Africa

20 May 2003

2003/3877

Poland

12 Jun 2003

P.363303

Japan

29 May 2003

2002-549641

PRC

13 Jun 2003

01820603.4

PRC

5 Jan 2006

200610000415.4

 

Taiwan

10 Dec 2001

90130555

Materials and Methods for Improving  Livestock Productivity

U S

20 Jan 2006

11/335,938

Argentina

17 Feb 06

P060100578

Malaysia

31 Jan 2006

TBA

 

Thailand

1 Feb 06

108339

 

Taiwan

31 Jan 2006

TBA





23











Composition for promoting growth in animals containing cysteamine or its salts
and the use of the same

Hong Kong

14 Jan 2003

03100339.7




Walcom Animal Science (I.P.3) Limited




Title

Country Filed

Filing Date

Application No.

Feed for fish containing cysteamine

UK

20 Feb 2002

0203991.5

 

Hong Kong

19 Mar 2004

04102051.8

 

 

 

 

Feed for fish and use thereof

Taiwan

1 Jul 2002

91114532

Thailand

18 Feb 2003

080161

Taiwan

19 Feb 2003

92103458

Malaysia

19 Feb 2003

PI 20030567

PCT

20 Feb 2003

PCT/EP03/01733

USA

17 Sep 2004

10/504,257

Philippines

10 Aug 2004

1-2004-501208

Canada

17 Aug 2004

2,476,620

Indonesia

18 Aug 2004

W-00 2004 01757

South Korea

19 Aug 2004

2004-7012877

Japan

19 Aug 2004

2003-568995

Vietnam

19 Aug 2004

1-2004-00794

Russia

17 Sep 2004

2004127946

Europe

17 Sep 2004

03742561.8

PRC

20 Oct 2004

03808864.9

Hong Kong

26 Jan 2006

06101253.4







Walcom Animal Science (I.P.4) Limited




Title

Country Filed

Filing Date

Application No.

Antibodies to Adipose Tissues

UK

5 Jun 2002

0212876.7

PCT

5 Jun 2003

PCT/EP03/05896

Europe

26 Nov 2004

03740187.4

USA

30 Nov 2004

10/516,428

South Korea

2 Dec 2004

2004-7019596

Japan

2 Dec 2004

2004-511348

Brazil

3 Dec 2004

PI 0311586-0

PRC

6 Dec 2004

03813074.2

Hong Kong

17 Feb 2006

06102180.0

 

 

 

 





24











Antibodies directed to the adipose tissues in an animal, method of producing
such antibodies, and uses of said antibodies in modulating the contents of
adipose tissues in a target animal

Taiwan

1 Jul 2002

91114531







Walcom Animal Science (I.P.5) Limited




Title

Country Filed

Filing Date

Application No.

Poultry feed and the use thereof

UK

23 Jul 2001

0117902.7

Taiwan

28 Sep 2001

90124096

 

 

 

 

Composition comprising cysteamine for

specific uses in poultry raising and egg production

PCT

12 Jun 2002

PCT/EP02/06430

North Korea

19 Feb 2004

04-1540

India

23 Feb 2004

00423/DELNP/2004

Europe

16 Feb 2004

02754659.7

Canada

17 Feb 2004

2,457,954

Russia

19 Feb 2004

2004105036

Hong Kong

18 May 2005

05104171.8

Australia

16 Feb 2004

2002320849

Mexico

20 Feb 2004

PA/a/2004/001632

PRC

15 Mar 2004

02818059.3

 

 

 

 

Composition with multiple uses for dairy animals

Taiwan

18 Sep 2002

91121350

 

 

 

 

Composition with multiple uses for poultry

Taiwan

12 Jun 2002

91112814

Malaysia

18 Nov 2002

PI 20024306

Thailand

13 Nov 2002

078011

Philippines

26 Nov 2002

1-2002-500048

USA

7 Sep 2004

10/486,862

 

 

 

Poultry feed and the use thereof

Hong Kong

26 Feb 2003

03101426.9

 

 

 

 

Composition for enhancing animal vaccine efficacy

PRC

27 Sep 2005

200510105541.1

Method for enhancing H5N1 Avian Influenza Vaccine Efficacy

PRC

19 May 2006

200610081439.7





25







SCHEDULE 2




SCOPE OF DESCRIPTION OF EXISTING INVENTIONS







Walcom has developed a proprietary formulation of cysteamine that has been
protected by several granted patents, with many more related patent applications
under consideration in countries around the world.  The pure cysteamine compound
is very difficult to store and administer, since it is readily oxidised on
exposure to air to an inactive compound.  It also has the severe disadvantage
for a feed additive of having a remarkably bad odour, akin to that of bad eggs.
 Cysteamine in the Walcom products is encapsulated in a proprietary formulation
that includes cyclodextrin.  This Walcom formulation gives granules in which the
cysteamine is very stable (not readily oxidised in air and tolerant of the heat
treatment that is routinely applied to feed additives).  The granules are easy
to add to feed and are very palatable for the livestock, since the cyclodextrin
molecules that enclose the cysteamine also mask the bad odour.  Additional
flavourings appropriate for each species can also be included.




Walcom’s Patents are primarily focused in:




-  Proprietary Micro-Encapsulation Technology on Cysteamine, of which all / most
of the adverse side effects of the substance have been subdued.




-  Growth Promoting effect for all animals (including fish).  




In addition to effects on growth, cysteamine has been shown to enhance the
activity of the immune system.  Such actions are expected in the light of the
observation that cysteamine promotes the release of Growth Hormone, since there
is increasing evidence that Growth Hormone, and the subsequently formed
Insulin-Like-Growth-Factor-1 (IGF-1) have a powerful influence on immunity.




Moreover, cysteamine has also been discovered to have a positive synergistic
effect in enhancing the antibody titer of the animals after being vaccinated,
including H5N1 Avian Influenza Vaccine.




















26







EXECUTION PAGE




IN WITNESS whereof, the parties hereto have duly executed this Agreement the day
and year first above written.










SEALED with the COMMON SEAL

  

)

of OBIO PHARMACEUTICAL

  

)

HOLDINGS LIMITED and

  

)

SIGNED BY

Mr. Francis CHI

)

in the presence of :-

 Ms. Patricia Yee Ying LEUNG

)

























SEALED with the COMMON SEAL

)

of OBIO PHARMACEUTICAL

)

(H.K.) LIMITED and

)

SIGNED BY

Mr. Kin Chung CHENG

)

in the presence of :-

 Mr. Siu Ting FAN

)











27





